11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Julie T. Chau,                              * From the 161st District Court
                                              of Ector County
                                              Trial Court No. B-136,673.

Vs. No. 11-17-00047-CV                       * July 19, 2018

Select Medical Corporation                  * Opinion by Willson, J.
d/b/a Regency Hospital of Odessa, LLP,        (Panel consists of: Willson, J.,
                                              Bailey, J., and Wright, S.C.J.,
                                              sitting by assignment)

      This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, we reverse
the judgment of the trial court, and we remand this cause to the trial court for further
proceedings. The costs incurred by reason of this appeal are taxed against Select
Medical Corporation d/b/a Regency Hospital of Odessa, LLP.